ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and files “Findings of Fact and Recommendation of the Indiana Supreme Court Disciplinary Commission” recommending that the Respondent’s petition for reinstatement be granted.
And this Court, being duly advised, now finds that the requirements of Admission and Discipline Rule 23, Section 4, have been met and that the Commission’s recommendation should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, Robert F. Craven, be and he hereby is reinstated as an attorney at the Bar of this Court, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were notified previously of Petitioner’s suspension.
All Justices concur.